DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                                 S.W.,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.

                            No. 2D21-3300



                         September 30, 2022

Appeal from the Circuit Court for Hillsborough County; Lawrence
Lefler, Judge.

Howard L. Dimmig, II, Public Defender, and Richard P. Albertine,
Jr., Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, BLACK, and LUCAS, JJ., Concur.


Opinion subject to revision prior to official publication.